*635
By the Court

Lumpkin J.
delivering the opinion.
We see no constraining reason for reversing the judgment of the Circuit Court, directing this case to he transferred to Spalding county. Should the probate of the will be vacated, as it likely will be, and an intestacy declared, on account of the birth of a posthumous child, unprovided for, letters of administration must he granted on the estate in Spalding county. That being so, why not transfer the record there at once ? When Taylor was cut off from Crawford county, a judgment in ejectment had been rendered in Crawford, hut before a writ of possession issued, there was an application made to set aside the judgment, on the ground, that there was no process to the declaration. Pending the application, a motion was made to transfer the case to Taylor, the land in dispute lying in that county. It was granted, and this Court affirmed the judgment; mainly upon the ground, that if the judgment in ejectment stood, the writ of possession would have to issue and be enforced in Taylor county. We think the two cases very similar. Both were new cases, springing out of the original proceedings. And in both, the object was to set aside thejudgment.
So at the last Term of Macon Court, a will was offered for probate in Sumter and caveated. The judgment of the Ordinary was appealed from to the Superior Court. In the meantime, Schley was carved out of Sumter and the contiguous counties, and took in the late residence of the testator. We held, upon writ of error, that the cause pending on the appeal was properly transferred to Schley.
It is argued, that a scire facias to reverse a judgment issues from the county where the judgment was rendered; and is sent to the county of the defendant’s residence. True, because in that case, the defendant voluntarily removes from the county, where the judgment against him was obtained. But were he cut off into another county, by Act of the Legislature, or by operation of law, this might not be so.
*636The judgment of the Ordinary is not final, but conditional. If a posthumous child born and no suitable provision is made for it, the probate is revoked ; that is this case.
This right to transfer, is a question of privilege, rather than of constitutional law. And may be waived by the party. And all done, up to that time, will be adjudged to be recte acta. Otherwise, the most serious inconveniences would result. Hence, the Cfiurt was right in refusing to dismiss the proceedings because the county of Spalding alone and not Henry, had jurisdiction of the case.
Judgment affirmed.